Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Interpretation of Claim 11 by mapping with applicant’s fig. 2B (annotated figure copied herein):
Providing a fluid from an inlet line – at 102 shown by highlighted arrow.
Filtering fluid through first filter – first filer is the particulate filter 106.
Delivering the fluid to the bypass valve – 204, through line 108.
Setting bypass valve to first state (through second or RO filter) or second state (through bypass) – annotated in the figure.
A decision-making step involving level in reservoir, and particulates in the fluid
If level is low, check the particulates and if particulates OK, second state, fluid through bypass in to the reservoir.
If particulates high, feed fluid back to the first filter – this must be through line 220, which has no driving force to make fluid go back to first filter. The inlet line (102) pressure only will deadhead the water in the filter 106, bypass valve (204) and line 220.
If level in reservoir is greater than specified, sending the fluid through second filter in the first state to the reservoir.


    PNG
    media_image1.png
    791
    626
    media_image1.png
    Greyscale

Other independent claims recite similar steps, and the process step corresponding to step 7 in these claims also have the same problem.
Claims 11, 13, 15-17, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for flowing the fluid through the first filter (106) to the bypass line 206 or to the second filter (RO), does not reasonably provide enablement for “feed the fluid back to the first filter after filtering the fluid through the first filter.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As shown above in claim interpretation and the figure, this step of returning the fluid to the first filter is not enabled. Therefore, it requires undue experimentation or redesign of the system to make it work as intended in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 13, 15-17, 20 and 21 are alternately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As shown in the claim interpretation and the annotated drawing, it is unclear how the filter is being operated, particularly when the fluid is returned from the bypass valve to the first filter, when there is a lack of driving force. 
Additionally, feeding the fluid back to first filter when reservoir level is low and particulates high appears to make an unworkable situation when of no fluid going to the reservoir when it is most needed: unsure if this is the intent.
In claim 11, after delivering the fluid to the bypass valve, the steps described are only of decision making in the second state, and no actual step to send to reservoir or retune to first filter is recited. 
In claim 15, the operation of the second state is not described, but is assumed to be directing fluid back to first filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Wolf (US 2010/0292844) in view of Wen (US 5,199,458) and Boulter (US 8,790,513)  
Figure 2 of Wolf, copied herein with annotations, and the abstract, are self-explanatory. Fig. 2 shows the flow diagram with the various flow arrangements, whereas figures 4A-E show the details. Figures 7 A and B show the program logic of operation, which at fig. 7B show that RO is used on need basis, as are for the other unit operations. Fig. 7B shows the logistics of the transient operation. 
[0049]-[0051] describes the transient operation, which also includes system upsets. According to [0051], the water being treated at every stage is recycled back to the primary oxidation tank, if the system is upset, meaning, if it does not meet the quality requirements of that stage. Thus, if water does not meet the standards at valve 84c after the activated carbon, it is recycled back to stage 30, so that it undergoes all the filtration stages upstream of it. Valve 49 then directs the water through RO or bypass RO as needed. This system also has the capability to bypass any of the filters using valves 41, 45, 47 and 49.

    PNG
    media_image2.png
    754
    1173
    media_image2.png
    Greyscale

Figures 4A-E teaches several different modes of recycle or bypass operations, based on level [0062], TDS, and turbidity [0083] as recited in the dependent claims and claim 21. The operation when water level drops is to run booster/source pump 126 to increase flow, instead of applicant’s completely bypassing the RO system. 
Independent claims recites a bypass valve (disclosed as multi-way) that, based on the reservoir fluid level or another parameter, will divert water through the second (RO) filter, or recycle water through first (particulate) filter, or bypass the RO filter to fill the reservoir. Wolf teaches such bypass valve(s). Even if one considers the bypass valve as two or three way, then, the only difference from Wolf is the use of the disclosed three-way valve.[emphasis].
The decision-making step of whether to bypass RO or not based on the level in the reservoir (meaning, supplying unpurified water when demand is high): while Wolf does not explicitly teach this decision making, the Wolf system is capable of operation in this mode, because the RO can be bypassed for various reason. Wolf also teaches level sensing for the operation of the system – see [0012], [0062]. It is also obvious to one of ordinary skill that when demand is higher than what a stage of the apparatus can handle, to by pass that stage of the apparatus, That is, bypass a bottleneck.  It is well-known in the art that 50% or more of the feed water in RO is wasted as concentrate, which drastically reduces the flow to the reservoir when RO is turned on. See Boulter, fig. 4, col. 7 lines 14-34 and claim 2. RO bypass when tank level is low. Also RO wastes 50% of feed – col. 7 lines 20-21.
In fig. 4A, primary feed pump 136 pumps the water through line A3 to fig. 4B. The recycle line is A3. In fig. 4B, Line A2 feeds the mixed media filters (141a-c) and then the filtration membranes (142a-g). Feed forward line is B2, filter membrane bypass is B2, recycle is B5 back to A3. In fig. 4C, B2 or B4 feeds the carbon filters (144 a,b) and then feed goes to RO (line 153) to C8, or bypass RO (line 155) to C9. C6 [Wingdings font/0xE0] C5 is recycle line. Lines can be similarly traced through fig. 4D (RO, and to the reservoir (170) in fig. 4E. The recycle and bypass schemes are described in detail in the corresponding descriptions.
Fig. 4B, copied herein, shows several particle/turbidity sensors that assist in recirculation: 

    PNG
    media_image3.png
    641
    1304
    media_image3.png
    Greyscale

Regarding claims 12, 15 and 22, Wolf teaches bypassing the RO membrane to fill the reservoir (70 or 170, fig. 4E) based on its level, when the TDS in the incoming water is also good, and the RO is not required (see figures 4C - 4E, and [0082] in conjunction with [0062]).  Also quickly filling the reservoir based on high demand, by bypassing RO, would have been obvious to one of ordinary skill; such an operation is possible in the Wolf apparatus and process. Treated water reservoir 70 (or 170) has level control (250).  The level control controls the water production, based on demand and on water level as in seen in [0062] and fig. 4A. Thus, high water demand is addressed in Wolf without sacrificing quality. Nevertheless, the idea of bypassing the membrane, or for that matter, any filter that creates a bottleneck when water demand is high, or in an emergency situation, and the system is incapable of meeting it, is not inventive and not patentable, but plain common sense. MPEP 2141, KSR decision. Regarding claim 20, the Wolf process has several treatment steps like removal or dissolved solids, bacteria, and organics in water.
Wolf teaching may be argued as differing from the claims in having valves 48 and 49 in place of a single three-way valve.  For the bypass valve, applicant discloses a solenoid valve, which is commonly available in the market. Replacing the two-valve system with a single valve would be convenient and to reduce the number of parts, and thus is not a patentable limitation, unless otherwise shown.  See MPEP 2144.04.
Wen (US 5,199,458) teaches multi-way solenoid valves, which is designed for improving flow conditions, reducing the number of valves, isolate and change flows with one valve, simplify pipeline arrangements, ease of automation and reduced cost (see Summary of Invention). Therefore, it would have been obvious to one of ordinary skill to use such a solenoid multi-way valve in Wolf in place of the two three-way valves 48 and 49.

Claim(s) 11, 13, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Boulter (US 8,790,513) in view of Wen (US 5,199,458) and Wolf (US 2010/0292844).
Teaching of Boulter is clearly explained with respect to figures 1 (flow chart) and 4 (operation algorithm). It has a 5-micron particulate filter, a solenoid valve (actually has two: 28, 29), a bypass line (highlighted in figure 1, herein), which bypasses the RO membrane and goes to the storage reservoir 23, and a reverse osmosis filter line (highlighted) from the bypass solenoid valves to the reservoir 23. 
The operation of the system in depicted in figure 4 and described in claim 2 show, depending on the TDS level, the RO is bypassed, and when the reservoir level is low, then also RO is bypassed. Boulter teaches particulate (TDS) sensors (5,7,25) as claimed in claim 16 for determining water quality (figures). Boulter also teaches carbon filter (4) and reverse osmosis filter (10) as in claim 20.
Boulter does not teach the return of the fluids to the first filter if the particulates are not below the specified level. However, it would have been obvious to one of ordinary skill in the art to filter the water for removing the particulates if it does not meet the required standards such as in transient conditions or during system upsets, as taught by Wolf, details of which are explained in rejection 1. 
    PNG
    media_image4.png
    809
    1136
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    534
    402
    media_image5.png
    Greyscale

Regarding the bypass valve as recited in the claims, Boulter teaches solenoid valves for bypass, which anticipates the claims. Nonetheless, if one were to argue that the valve claimed is a two-way valve, then it would have been obvious to one of ordinary skill in the art to combine the two solenoids into a single two-way valve, which is well known and as taught by Wen, and as shown in rejection 1.

Response to Arguments
Arguments are not persuasive as shown in the rejection, and has been addressed before.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777